"v.




                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       EASTERN DIVISION
                                       No. 4:20-CV-00046-D

      KEVIN CLANTON,                                 )
                                                     )
                            _Plaintiff,              )
                                                     )
                             V.                      )       ORDER FOR PAYMENT OF
                                                     )       ATTORNEY FEES UNDER THE
      KILOLOKIJAKAZI, 1                              )       EQUAL ACCESS TO ruSTICE ACT
      Acting Commissioner of Social Security,        )
                                                     )
                             Defendant.              )
      ______________                                 )

             Upon stipulation and agreement of the parties, it is O~ERED that Defendant pay to

      Plaintiff $4,480.00 in attorney's fees, in full satisfaction of any and all claims arising under the

      Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not sµbject to the

      Treasury Offset Program, payment will be made by check payable 'to Plaintiffs counsel, Michael

      W. Bertics, and mailed to his office at Lennon, Camak and Bertics, PLLC, 3622 Haworth Drive,

      Raleigh, North Carolina 27609, in accordance with Plaintiffs assignment to her attorney of her

      right to payment of attorney's fees under the Equal Access to Justice Act.

             SO ORDERED this          l.\      day of September, 2021




                                                     J ~ SC. DEVER III
                                                     UNITED STATES DISTRICT WDGE




      1
       Kilolo Kiakazi is now the Commissioner of Social Security and is automatically substituted
      as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
      Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
      office of Commissioner of Social Security).




               Case 4:20-cv-00046-D Document 44 Filed 09/21/21 Page 1 of 1
